Appeal from a judgment of the Steuben County Court (Joseph W. Latham, J.), rendered December 17, 2002. The judgment revoked defendant’s probation and imposed a sentence of imprisonment.
It is hereby ordered that said appeal from the judgment insofar as it imposes sentence be and the same hereby is unanimously dismissed and the judgment is affirmed.
Memorandum: Because defendant failed to move to withdraw his admission to a violation of probation or to vacate the judgment of conviction, he has failed to preserve for our review his contention that his admission was not knowingly, voluntarily or intelligently entered (see People v Sawinski, 294 AD2d 667, 668 [2002], lv denied 98 NY2d 701 [2002]; People v Viruet, 288 AD2d 407 [2001], lv denied 97 NY2d 710 [2002]; People v Woods, 281 AD2d 929 [2001], lv denied 96 NY2d 870 [2001]). In any event, that contention is without merit. Because defendant has completed serving the sentence imposed, his contention that the sentence is unduly harsh and severe has been rendered moot (see People v Parente, 4 AD3d 793 [2004]; People v James, 269 AD2d 845, 846 [2000]; People v Griffin, 239 AD2d 936 [1997]). We have examined defendant’s remaining contention and conclude that it does not require reversal. Present—Pigott, Jr., EJ., Pine, Scudder, Gorski and Hayes, JJ.